     Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.4 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

IA TONDA PHUPA TRIK TAYLOR,
                       Plaintiff,                      Case No. 2:20-cv-174

v.                                                     Honorable Robert J. Jonker

HEIDI WASHINGTON et al.,
                       Defendants.
____________________________/

                           OPINION DENYING LEAVE
                 TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$400.00 civil action filing fee applicable to those not permitted to proceed in forma pauperis. This

fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff

fails to pay the fee, the Court will order that this case be dismissed without prejudice. Even if the

case is dismissed, Plaintiff must pay the $400.00 filing fee in accordance with In re Alea, 286 F.3d

378, 380-81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are
   Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.5 Page 2 of 10




meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In more than

three of Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were

frivolous, malicious, and/or failed to state a claim. See Taylor v. Aramark Corr. Servs. Inc., et al.,

Case No. 1:15-cv-927 (W.D. Mich. Dec. 16, 2016); Taylor v. Fuentes, et al., Case No. 1:13-cv-
                                                   2
  Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.6 Page 3 of 10




1187 (W.D. Mich. Nov. 25, 2013); Taylor v. Mich. Dep’t of Corr., Case No. 1:13-cv-553 (W.D.

Mich. Jun. 18, 2013). All of Plaintiff’s dismissals were entered after enactment of the PLRA on

April 26, 1996.

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

               In order to allege sufficiently imminent danger, we have held that “the threat
       or prison condition must be real and proximate and the danger of serious physical
       injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
       796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
       Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
       insufficient for the imminent-danger exception).

                In addition to a temporal requirement, we have explained that the
       allegations must be sufficient to allow a court to draw reasonable inferences that
       the danger exists. To that end, “district courts may deny a prisoner leave to proceed
       pursuant to § 1915(g) when the prisoner’s claims of imminent danger are
       conclusory or ridiculous, or are clearly baseless (i.e. are fantastic or delusional and
       rise to the level of irrational or wholly incredible).” Rittner, 290 F. App’x at 798
       (internal quotation marks and citations omitted); see also Taylor, 508 F. App’x at
       492 (“Allegations that are conclusory, ridiculous, or clearly baseless are also
       insufficient for purposes of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.




                                                 3
   Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.7 Page 4 of 10




                 Plaintiff is confined at the Kinross Correctional Facility (URF) in a Security Level

II unit.      (See http://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=225263.)

Plaintiff is serving a life sentence. Id. Plaintiff claims that he has been diagnosed as having chronic

heart disease, chronic hypertension, and an irregular heartbeat. Plaintiff was also diagnosed with

“Severe Depression/Schizo-Affective Disorder,” and was told that his condition would likely

worsen over time. Plaintiff states that he currently suffers from psychotic episodes with bi-polar

disorder, psychotic mood disorder, high anxiety disorder, and severe depressive disorder.

               Plaintiff alleges that the deadly novel coronavirus (COVID-19) has infected

inmates within the Michigan Department of Corrections and that it is especially dangerous to

prisoners because it is virtually impossible to maintain safe social distancing in prison. Plaintiff

asserts that because of his diagnoses, he would likely die if infected by COVID-19, and that there

is no safe way to assure that he will not contract the deadly virus, which renders his continued

imprisonment a death sentence. Plaintiff states that even if he survived, he would likely be

irreparably damaged.

               Plaintiff attaches declarations of doctors Chris Beyrer, MD, MPH, Robert B.

Greifinger, MD, and Jonathan Louis Golob, which explain the danger posed by COVID-19 and

influenza in prison and other institutional settings and discuss the manner in which such danger

could be mitigated. (ECF No. 1, PageID.68-79.) Plaintiff also attaches a diagram showing a four

person cell, a photo of a Vflex mask, a copy of MDOC memorandum 2020-30R addressing

COVID-19, JPay letters from MDOC officials to prisoners giving updates on the COVID-19

situation in Michigan prisons, and a results summary showing that Plaintiff tested negative for

COVID-19 on May 8, 2020. (ECF No. 1-1, PageID.81-114, PageID.134-138.) Finally, Plaintiff




                                                  4
   Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.8 Page 5 of 10




offers documents showing the number of positive cases and resulting deaths. (ECF No. 1-1,

PageID.115-117.)

               Plaintiff states that in October of 2018, he was admitted into the chronic care

program after contracting a severe case of influenza. Plaintiff claims that he continues to suffer

from the aftereffects of this illness. Plaintiff states that his mental condition has worsened since

his bout with influenza. Plaintiff states that he is constantly being told that it is very expensive to

treat his condition and that the chronic care clinic only provides him with medications for his

physical ailments. Plaintiff asserts that all of these factors increase his risk from COVID-19.

               The Court notes that there is currently 1 confirmed case of a prisoner with COVID-

19 at URF.    (See https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-spread-of-

coronavirus-covid-19-250f43144337 (last visited October 1, 2020)             The MDOC has taken

significant measures to limit the threat posed by COVID-19. These measures include:

   •   Personal Protective Equipment, cleaning and mitigation measures
   •   Michigan State Industries has produced masks for all prisoners and correctional facility
       staff to wear. Each employee and prisoner received three masks each and the masks can
       be laundered and worn again. Facility staff are also permitted to bring their own PPE, such
       as masks, gloves and gowns. Staff are expected to wear their mask during their entire shift
       and prisoners are expected to also wear their masks at all times, except while eating,
       sleeping or showering. Michigan State Industries also manufactured gowns, protective
       eyewear and protective suits. Every facility was expected to receive a new order of MSI
       masks for both prisoners and staff as of late July. These are made of a lightweight material
       for use during the summer months. Prisoners will receive three each and staff will receive
       three each as well. FOA and Central Office staff will be receiving new masks as well.
   •   All MDOC staff transporting a prisoner on or off grounds are required to be dressed in full
       personal protective equipment (PPE), which is available for those employees.
   •   All facilities have received approval from the regional sanitation officer to use bleach
       during facility cleaning. Facilities have enhanced cleaning efforts and cleaning products
       are available to clean commonly-used areas and phones before and after use. Cleaning
       efforts have been doubled at facilities with vulnerable prisoner populations. We have
       increased our production of soap and ensured that all prisoner areas and bathrooms have
       plentiful access to soap. Soap has been distributed to prisoners and prisoners have been
       told that if they need more soap they only need to ask. Additional soap will be provided at
       no charge. CDC posters detailing proper hygiene practices have been posted in
       correctional facilities and have also been recreated digitally so they play on TV screens

                                                  5
Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.9 Page 6 of 10




    throughout our facilities. These are the same posters you will see in your community and
    throughout State of Michigan office buildings.
•   Movements have been modified to help facilitate social distancing and the number of
    prisoners attending classes and meals has been reduced so prisoners can be seated farther
    apart. Prisoners and staff are frequently reminded of the need for social distancing and
    prisoners are instructed not to gather in groups on the yard. Activities such as basketball
    and weight pit have been suspended to encourage social distancing, as well. There are also
    markers and cones set up for med lines and in the chow hall as a visual reference for
    prisoners on how far apart they should stand.
•   The department has been leading the nation when it comes to consistent testing of the
    prisoner population. Following the completion Friday, May 22, of testing prisoners at
    Michigan Reformatory in Ionia for COVID-19, the Michigan Department of Corrections
    has completed its goal of testing every prisoner in its system. . . .
•   . . . Visits and Transfers
•   Visitation at facilities statewide was suspended as of March 13.
•   After suspending visitation at all correctional facilities to protect the health of staff,
    prisoners, and the public, Director Heidi Washington convened a Visiting Operations
    Committee to develop recommendations for reactivating prisoner visits. The committee
    recommended establishing a pilot project to evaluate the use of video visitation technology
    and online scheduling of prisoner visits. . . .
•   The department worked with communication vendors GTL and JPay to provide enhanced
    services for prisoners to communicate with family and friends during the period without
    visits. JPay is continuing to offer two free stamps per week and a 10% discount on stamps
    through Aug. 31, 2020. GTL’s internet and mobile fees are reduced with the regular $2.95
    transaction fee reduced to $1.95 and the $1.95 transaction fee reduced to $0.95. GTL had
    previously provided one free, five-minute phone call every seven days for the first two
    weeks of May 2020 and, for the entire month of May, GTL reinstated the internet and
    mobile fees with reduced rates. We will continue to work with the companies on anything
    else they may be willing to provide.
•   In connection with visitation suspension, face-to-face college classes at all facilities have
    also been suspended effective immediately. The MDOC will work with higher education
    institutions willing and able to deliver classes as correspondence courses. Core
    programming and school classes taught by MDOC staff will continue.
•   Outside contractors for substance abuse programming will be allowed inside and will be
    screened upon entry per the screening protocol. Attorney visits will continue to be
    authorized.
•   During this time, transfers of prisoners or staff between facilities will not be authorized
    without the approval of the Assistant Deputy Director or higher.
•   The department issued protocol to all county sheriff offices to offer guidance on screening
    and other preventative measures.
•   Quarantine and Care of Sick Prisoners
•   Facility healthcare staff will meet with prisoners who have presented with symptoms of
    coronavirus. The MDOC does not make the diagnosis of the coronavirus. The department
    is following the Michigan Department of Health and Human Services protocol. If a
    prisoner has symptoms and meets the criteria for testing, the MDOC can test the prisoner.



                                             6
Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.10 Page 7 of 10




 •   Prisoners who test positive for the virus are isolated from the general population and any
     prisoners or staff they have had close contact with are identified and notified of the need
     to quarantine.
 •   Prisoners who test positive may be transferred to the department’s designated quarantine
     unit at G. Robert Cotton Correctional Facility. The department also previously operated
     quarantine units at Carson City Correctional Facility and the former Maxey Annex, which
     is located near Woodland Center Correctional Facility. . . . These units are in buildings that
     are completely separated from each of the correctional facilities. They had limited
     movement and access to these units was extremely limited. Only a small number of
     designated staff work in the unit in 12-hour shifts to limit the number of people entering.
     Those staff members report directly to the unit and do not enter the main correctional
     facility. Prisoners transferred to the unit also stay on the unit and do not enter any other
     areas of the prison.
 •   Prisoners who have been identified as having close contact with another prisoner who tests
     positive, but have not tested positive for the virus themselves, will be isolated from the
     general population at their facility for the 14-day quarantine period.
 •   Co-pays for prisoners who need to be tested for COVID-19 have been waived.
 •   Prisoners have been urged to notify healthcare if they are sick or experiencing symptoms
     of illness so they can be evaluated. Prisoners who require outside medical attention will
     be transported to an area hospital for treatment.
 •   Prisoners are considered in step-down status when they no longer have symptoms, are no
     longer considered contagious and have been medically cleared by our chief medical officer.
 •   Parole Information
 •   The MDOC Parole Board continues to hold parole hearings and is reviewing all eligible
     cases to determine prisoners who can be safely released at this time. In addition, the
     department will begin holding remote public Parole Board hearings for parolable life
     sentence and clemency cases. . . .
 •   The department continues to review individual cases and the Parole Release Unit is
     working to process parole releases for prisoners with positive parole decisions as quickly
     and safely as possible.
 •   We are no longer allowing parole representatives to enter correctional facilities for parole
     hearings as an additional step to limit the potential introduction of illness. . . .
 •   The Parole Board is aware that prisoners do not have access to certain programming and
     the Board is taking that into consideration. . . .
 •   We continue to monitor the prisoner population, our parole and probation population and
     the parole process as this pandemic continues, in order to consider all options to ensure the
     safety of offenders under our supervision.
 •   All of our paroles are done with public safety in mind. The Parole Board looks at each
     individual on a case-by-case basis and will only grant a parole if they believe that person
     will not be a harm to society.
 •   All prisoners set to parole must take a COVID-19 test before being released. The MDOC
     is working to expedite the parole release of those individuals who can safely and legally be
     released at this time. There are a number of steps that are included in the parole release
     process, which now includes testing for COVID-19 to ensure the individual will not pose
     a risk to loved ones or the community upon release. . . .



                                               7
  Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.11 Page 8 of 10




   •   Staff Measures and Information
   •   The need for social distancing to help prevent the spread of this virus has included asking
       organizations to have as many people telecommute as possible, and the MDOC is doing
       that to the extent we can. . . .
   •   ALL correctional facility employees continue to report to work. Our facilities need to
       continue operating as close to normal as possible for the safety of those both outside and
       inside the institution. . . .
   •   Anyone entering facilities will be subject to enhanced screening prior to entering. This
       includes answering screening questions and having their temperatures taken. Anyone
       suspected of having symptoms will not be allowed in the facility. . . .
   •   As the state works to limit the spread of the virus, we caution employees not to let fear lead
       to discriminatory actions against any individuals based on their disability, race or
       ethnicity. . . .
   •   Operational Changes
   •   Corrections Transportation Officers or other department staff will be reassigned to facilities
       to augment custody staff as determined by Assistant Deputy Directors.
   •   No out-of-state business travel will be allowed until further notice. All in-state business
       travel should be for essential matters only.
   •   Most construction projects have been placed on hold. Each project will be evaluated on a
       case-by-case basis.
   •   Staff are encouraged to use phone calls, email and teleconferencing in place of in-person
       meetings when possible. Any necessary in-person meetings should be limited as much as
       possible and the size of the meeting should be reduced to allow for attendees to stay the
       recommended 6-foot distance apart.

(Id.) Further, the MDOC issued a COVID-19 Director’s Office Memorandum (DOM) on April 8,

2020, and issued revised DOMs on the subject on May 26, 2020, see MDOC DOM 2020-30R2

(eff. May 26, 2020) (outlining specific precautions to be taken by staff members, including the use

of personal protective equipment and hand sanitizer), May 27, 2020, see MDOC DOM 2020-30R3

(eff. May 27, 2020) (same), August 10, 2020, see MDOC DOM 2020-30R4 (eff. Aug. 10, 2020),

August 25, 2020, see MDOC DOM 2020-30R5 (eff. Aug. 25, 2020); and August 27, 2020, see

MDOC DOM 2020-30R6 (eff. Aug. 27, 2020). Among the newly adopted procedures, the DOM

states that “[c]ell moves shall only be made if absolutely necessary (e.g., medical, PREA).” (Id.)

               Plaintiff asserts that Defendants fail to comply with all of the measures set forth in

the Director’s Office Memorandum. Plaintiff states that the thick washable mask made by

Michigan State Industries is not compliant with the CDC guidelines which recommend an N95 or


                                                 8
  Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.12 Page 9 of 10




VFlex mask. Plaintiff states that the material was cheap military grade that sheds residue, which

causes Plaintiff to cough. Staff did not initially comply with the mask mandate and, on April 10,

2020, Defendant Brown posted a mandatory rule requiring compliance with mask wearing. After

that, staff began to wear homemade masks, which do not comply with CDC guidelines. In

addition, Plaintiff accuses officials within the MDOC of failing to reveal the true number of

prisoners and staff who have become infected with COVID-19, or who have died as a result of the

disease. However, Plaintiff does not allege specific facts in support of this accusation. Plaintiff

alleges that he personally came into contact with a prisoner who had tested positive with COVID-

19, but does not specify the date of such contact. As noted above, Plaintiff tested negative for

COVID-19 on May 8, 2020.

                Other than a conclusory assertion that he is in danger of contracting COVID-19

because of the inability to maintain social distancing in prison, Plaintiff fails to allege specific facts

showing that he is currently in any particular danger of exposure to the virus. While the Court is

sympathetic to Plaintiff’s general concern about the COVID-19 virus, speculation about the mere

possibility that he will become infected by the virus does not constitute imminent danger.

                Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the entire

civil action filing fee, which is $400.00. When Plaintiff pays his filing fee, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fee within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $400.00 filing fee.




                                                    9
 Case 2:20-cv-00174-RJJ-MV ECF No. 10 filed 10/05/20 PageID.13 Page 10 of 10




Dated:    October 5, 2020                        /s/ Robert J. Jonker
                                                 Robert J. Jonker
                                                 Chief United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
330 Federal Bldg.
202 W. Washington St.
PO Box 698
Marquette, MI 49855


All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                            10
